Name: Commission Implementing Decision (EU) 2015/1735 of 24 September 2015 on the precise position of the general warning and the information message on roll-your-own tobacco marketed in pouches (notified under document C(2015) 6455) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: health;  agri-foodstuffs;  marketing;  consumption;  technology and technical regulations
 Date Published: 2015-09-29

 29.9.2015 EN Official Journal of the European Union L 252/49 COMMISSION IMPLEMENTING DECISION (EU) 2015/1735 of 24 September 2015 on the precise position of the general warning and the information message on roll-your-own tobacco marketed in pouches (notified under document C(2015) 6455) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2014/40/EU of the European Parliament and of the Council of 3 April 2014 on the approximation of the laws, regulations and administrative provisions of the Member States concerning the manufacture, presentation and sale of tobacco and related products and repealing Directive 2001/37/EC (1), and in particular Article 9(6) thereof, Whereas: (1) Directive 2014/40/EU establishes new rules on health warnings to be placed on tobacco products for smoking including general warnings and information messages, and specifies in particular that both are to cover 50 % of the surfaces on which they are printed. The exact positioning of these warnings on roll-your-own tobacco marketed in pouches should be established. Pouches may either take the form of a rectangular pocket with a flap that covers the opening (rectangular pouch) or a standing pouch. (2) Rectangular pouches may either take the form of a pouch with a wraparound flap that is typically opened in two steps or a flat-bottomed pouch with a fold-over flap that is typically opened in one step. Many of these pouches are made of a transparent plastic cover with a paper insert on which the health warnings can be printed. In some cases, pouches with a wraparound flap are made of polyethylene, polypropylene or laminate material which, according to the industry, would need to be redesigned in order to allow printing on both sides of the flap, in particular if the pouch is not multilayer. (3) In order to ensure that health warnings are positioned in the same place on all rectangular pouches and that the general warning and information message are easily visible, they should be printed on the surfaces that become visible when the unit packet is fully opened. (4) For packets made of polyethylene, polypropylene or laminate material where there is a risk of ink migration if the inside of the wraparound flap is printed, it should be allowed for a transitional period to reposition the general warning and information message, in order to avoid printing on surfaces that come into direct contact with tobacco. This should allow the industry sufficient time to adapt their production process to the new rules. The costs associated with these adaptations are not considered disproportionate in the light of the advantages in terms of improved visibility of the warnings when the packet is fully opened. (5) The most appropriate positioning for the general warning and information message on standing pouches is on the surfaces at the bottom of the pouch, in particular as the inside surfaces are obscured by the contents of the pouch. (6) The dimensions of the warnings are to be calculated in relation to the dimensions of the surfaces when the packet is closed, in accordance with Article 8(5) of Directive 2014/40/EU. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee referred to in Article 25 of Directive 2014/40/EU, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision establishes rules on the precise positioning of general warnings and information messages on roll-your-own tobacco marketed in pouches. Article 2 Position of the general warning and the information message on rectangular pouches 1. For roll-your-own tobacco in rectangular pockets with a flap that covers the opening (rectangular pouches), the general warning and information message shall be printed on the two surfaces which become visible when the unit packet is fully opened, as illustrated in Sections 1 and 2 of the Annex. The general warning and information message shall be positioned at the top edge and shall cover 50 % of the respective surfaces on which they are printed, as illustrated in Sections 1 and 2 of the Annex. The general warning shall be printed on the top surface. 2. By way of derogation from paragraph 1, until 20 May 2018, the following rules shall apply to roll-your-own tobacco in rectangular wraparound pouches made of polyethylene, polypropylene or laminate material, as illustrated in Section 3 of the Annex: (a) the information message may be positioned on the surface that becomes visible when the unit packet is partly unwrapped; (b) the general warning may be positioned on the bottom surface, which becomes visible when the unit packet is fully opened; (c) the inside of the flap, which becomes visible when the unit packet is fully opened, shall not be printed upon or used in any other way; (d) the general warning and information message shall be positioned at the top edge of the respective surfaces on which they are printed. Article 3 Position of the general warning and the information message on standing pouches 1. For roll-your-own tobacco in standing pouches, the general warning and information message shall be positioned on the surfaces on the bottom of the standing pouch that become visible when the pouch is laid on its back (base of the unit packet), as illustrated in Section 4 of the Annex. 2. The general warning shall be printed on the surface above the crease on the base of the unit packet and the information message on the surface below the crease. The general warning and information message are to cover 50 % of the respective surfaces on which they are printed. The surfaces shall be calculated using their dimensions after the edges are sealed. Article 4 Transitional provision Roll-your-own tobacco in pouches manufactured or released for free circulation until 20 May 2018 and labelled with a general warning and information message in accordance with Article 2(2) may be placed on the market until 20 May 2019. Article 5 Addressees This Decision is addressed to the Member States. Done at Brussels, 24 September 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 127, 29.4.2014, p. 1. ANNEX Graphical representations of the precise positioning of the general warning and information message referred to in Article 2 and Article 3 1. FLAT BOTTOMED POUCH (ARTICLE 2(1)) 2. WRAPAROUND POUCH (ARTICLE 2(1)) 3. WRAPAROUND POUCH (ALTERNATIVE POSITIONING ARTICLE 2(2)) 4. STANDING POUCH (ARTICLE 3)